Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response dated 05 August the following has occurred: claims 1, 11 and 16 have been amended.
Claims 1, 2, 4, 7-12, and 14-27 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 25 March 2021 and 06 August 2021, have been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-12, and 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method and system for recommending actions for a user based on categorization on a generated user profile. The limitations of 
Claim 1, which is representative of claim 11
creating, […], a respiratory health profile for each user of a plurality of users, each profile including information collected from monitoring the user's respiratory health over a pre-determined period of time, wherein at least a portion of the information represents the user's symptoms predicted from a symptom classifier; assigning, […], the plurality of users to one or more categories, each category associated with a set of guidelines designed to enhance or maintain the respiratory health of users assigned to that category; building, […], a dataset for each category, each dataset containing features extracted from the profiles of users associated with the category; for each category, [… creating …], a personalized symptom classifier for the category using the dataset for the category and an output of the symptom classifier; and predicting, using the personalized symptom classifiers, one or more symptoms of a particular user in the corresponding category.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors and memory, which implements the identified abstract idea. The one or more processors and memory are recited at a high-level of generality (i.e., general purpose computers components, performing/ implementing generic computer functions see applicant’s specification paragraphs [0150] and [0154]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “using supervised or unsupervised machine learning techniques” and “training and adapting… a personalized symptom classifier”. Each of the “using supervised or unsupervised machine learning techniques” steps is recited at a high-level of generality (i.e., as a general purpose algorithm for grouping of data; see Applicant’s 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors and memory, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using supervised or unsupervised machine learning techniques” and “training and adapting… a personalized symptom classifier”, were considered generally linking the abstract idea to particular technological environment. The “using supervised or unsupervised machine learning techniques” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Sobol (2019/0209022): paragraphs [0230]-[0232]; Chung (2015/0106020): paragraphs [0105] and [0133]-[0134]; Guttag (2009/0192394): paragraphs [0016] and [0081]-[0084]; Miller (2019/0005021): paragraph [0141]; Valys (2019/0104951): paragraphs [0033] and [0047]; using machine learning to group data via an 
Claims 2, 4, 7-10, 12, and 14-27 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 4, 7, 9-10, 12, 14-17, 19-27, do not recite any additional elements, the claims simply further define the data and how the data is analyzed for performance of the abstract idea.
Claims 8 and 18 recite the additional elements of “using a pre-trained Long Short-Term Memory (LSTM) network or Gated Recurrent Unit (GRU) network”, however these networks are recited at a high-level of generality (i.e., generic machine learning algorithms; see Applicant’s specification Figure 24, paragraphs [00102], [0106], [00124]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The “using a pre-trained Long Short-Term Memory (LSTM) network or Gated Recurrent Unit (GRU) network” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Sobol (2019/0209022): paragraphs [0219] and [0316]; Miller (2019/0005021): 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-12, and 14-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2011/0125044 (hereafter “Rhee”), in view of U.S. Patent App. No. 2019/0209022 (hereafter “Sobol”).

Regarding (Currently Amended) claim 1, Rhee teaches a method of personalizing a respiratory health symptom classifier (Rhee: paragraph [0066], “visualize and discern different sounds in the Fourier representation makes it a powerful tool for sound recognition and classification”, paragraph [0081], “establish a personal baseline and to adjust threshold values in relation to this baseline provides a higher level of benefit”, paragraph [0098], “a method of monitoring asthma of a patient”. Also see, paragraphs [0088]-[0089]. The Examiner notes a personal baseline reads on a personalization in the classification of sounds (i.e., symptoms) for monitoring asthma (i.e., respiratory health condition)), the method comprising:
--creating, using one or more processors (Rhee: Figure 4, element 120, and paragraph [0062], “computation module 100 comprises a memory 110, a processor module 120”), 
-- [… creating …] a respiratory health profile for each user of a plurality of users, each profile including information collected from monitoring the user's respiratory health over a pre-monitoring of an individual, specifically the identification of wheezing and cough from their breath sounds and measuring the level of the patient's motion and activity… monitor the attributes of wheezing and cough during sleep… continuous long-term monitoring of an individual, to determine individual circadian patterns of asthma symptoms and to program the device to what is considered normal for the person based upon their past data… enable tracking of asthma symptoms over time”, paragraph [0078], “The number and severity of coughs within a rolling window of time, such as a 15-minute period, could be tracked and compared to a threshold value”, paragraphs [0084]-[0085], “measures and analyzes at least three separate characteristics of the patient's behavior and symptoms- wheezing, coughing, and level of activity. In addition to storing the data… provide historical summaries of symptoms to enable users and clinicians to monitor long-term trends of symptoms… use of longitudinal data to establish normal levels for each individual”. The Examiner notes as described in paragraph [0078], the information is time-stamped and stored, as an event associated with the user, and paragraph [0081], describing establishing baselines for a user, both suggest information is stored in a profile of the user), 
--wherein at least a portion of the information represents the user's symptoms predicted from a symptom classifier (Rhee: Abstract, “monitoring of respiratory signs and symptoms that can include wheeze and cough”, paragraph [0045], “tracking of asthma symptoms over time”, paragraph [0092], “at least one algorithm capable of discriminating an asthma symptom from another sonic event in the sound signal”. Also see, paragraph [0078]. The Examiner notes the determined symptoms are tracked in the patient summary (i.e., the profile));
--assigning, […], the plurality of users to one or more categories (Rhee: paragraphs [0052]-[0053], “A contrasted-groups approach can be used to generate support for construct determining that the output values and patterns clearly and effectively differentiate the asthma group from the control group”. Also see, paragraph [0007], [0027], [0048], [0065], [0078], [0081]-[0085]. The Examiner interprets the users are grouped into either the control or asthma group (i.e., category)), 
--each category associated with a set of guidelines designed to enhance or maintain the respiratory health of users assigned to that category (Rhee: paragraphs [0008]-[0009], “asthma and its management including prevention and treatments”, paragraphs [0014]-[0015], “guidelines give a primary focus on the importance of ongoing patient-initiated symptom-based monitoring”. Also see, paragraph [0031]-[0032]. The Examiner notes both categories have guidelines for self-management of their symptoms (i.e., prevention for the control and treatments for the asthma group, respectively), which reads on what is required under the broadest reasonable interpretation); […];
--for each category, training and adapting, using the one or more processors, a personalized symptom classifier for the category using […] an output of the symptom classifier (Rhee: paragraphs [0081]-[0085], “learning the particular capabilities of the individual using the device allows improved accuracy it determining whether a given condition of wheezing and coughing is serious or simply represents this individual's response to a given level of activity. The ability to establish a personal baseline and to adjust threshold values in relation to this baseline provides a higher level of benefit and reduces the likelihood of false alarms… train the device to accommodate variation in the pitch and frequency of individual patients… training to properly recognize when the individual is speaking and discriminate between speech and the desired "symptoms of interest"”. The Examiner interprets this 
--predicting, using the personalized symptom classifiers, one or more symptoms of a particular user in the corresponding category (Rhee: paragraphs [0085]-[0088], “provide user alerts when current measured symptoms exceed the user's norm. For example, the duration of wheezing symptoms following a period of exertion can be used as an indicator of the severity of asthma… outputting to an output device an indicator, based on the correlation, of at least one of a severity of the respiratory illness and a probability of a respiratory illness-related event of the patient”, paragraph [0092], “discriminating an asthma symptom from another sonic event in the sound signal”).
Rhee may not explicitly teach (underlined below for clarity):
-- [… creating …] a respiratory health profile for each user of a plurality of users, each profile including information collected from monitoring the user's respiratory health over a pre-determined period of time,
--assigning, using supervised or unsupervised machine learning techniques, the plurality of users to one or more categories,
--building, using the one or more processors, a dataset for each category, each dataset containing features extracted from the profiles of users associated with the category;
--for each category, training and adapting, using the one or more processors, a personalized symptom classifier for the category using the dataset for the category and an output of the symptom classifier;
Sobol teaches using a wearable electronic device to monitor the health status of a plurality of users over time to create profiles that include data on the collected health status, to 
-- [… creating …] a respiratory health profile for each user of a plurality of users, each profile including information collected from monitoring the user's respiratory health over a pre-determined period of time (Sobol: Figure 2F, element 121, Figure 10A-B, paragraph [0028], “Data structures are made to correspond to various nodes of a machine learning model, such as the input, intermediate and output nodes”,  paragraph [0052], “physiological data that comprises at least one of respiratory data and heat rate data”, paragraph [0117], “provide data that may be used by the system to not only provide indicia of a patient's current location, but also through the recognition and analysis of one or more of patient environmental, activity and physiological data… allows for continuous monitoring, as well as the ability to be scaled-up to allow the monitoring and analysis of large groups of individual wearers”, paragraphs [0148]-[0149], “the acquired raw LEAP data from an individual is cleansed and placed in a more structured form… sensors 121 that collect and convey signals that correlate to event data. In this way, the organization of events into data structures storable in memory l73B”, paragraph [0213], “create an account for the patient P, as well as to associate the wearable electronic device 100 with that account using the UUID” paragraphs [0234]-[0235], “diagnosis is based on the acquired LEAP data that is specific to a particular individual, such diagnosis and the ensuing action plan could qualify as personalized medicine and related individualized-profile clinical decision-making… define a behavioral profile so that the individual's daily activities are known… any or all forms of data may be expressed as a vector V, array A or multidimensional array (that is to say, tensor T) in order to be in appropriate 
--assigning, using supervised or unsupervised machine learning techniques, the plurality of users to one or more categories (Sobol: paragraph [0117], “allow the monitoring and analysis of large groups of individual wearers”, paragraphs [0161]-[0163], “store a trainable machine learning algorithm that can be accessed and executed by the processor 173A in order perform a classification, regression or clustering-based model or analysis, as well as to update the state of the machine learning algorithm through corresponding updates to the memory 173B”, paragraph [0222], “a model may be unsupervised in that K-means clustering… unsupervised learning can be viewed colloquially as finding patterns or structure in the acquired data without understanding it”, paragraphs [0230]-[0232], “a clustering approach… where similarity or differences of such activity over time may be ascertained and then correlated to changes in patient behavior and patterns”, paragraph [0235], “grouping the acquired data… segmenting the data into several different groups”, paragraph [0242], “improve the mapping between LEAP data input and output to achieve minimized cost functions associated with classifying the corresponding health condition being predicted”, paragraph [0263], “predicting health conditions about a patient or group of patients comes from the presently-acquired data 1600 from the LEAP data”, paragraph [0270], “classification may be into one or more health conditions, such as healthy or normal, as well as one or more anomalous 
--building, using the one or more processors, a dataset for each category, each dataset containing features extracted from the profiles of users associated with the category (Sobol: paragraphs [0045]-[0046], “extracts at least one feature vector from the cleansed data, a machine code that trains at least one machine learning algorithm using the one or more feature vectors… segment at least a portion of at least one of the LEAP data into a training data set for use by the at least one machine learning algorithm”. Also see, paragraphs [0235], [0263], [0270]);
--for each category, training and adapting, using the one or more processors, a personalized symptom classifier for the category using the dataset for the category and an output of the symptom classifier (Sobol: paragraphs [0161]-[0163], “store a trainable machine learning algorithm that can be accessed and executed by the processor 173A in order perform a classification, regression or clustering-based model or analysis, as well as to update the state of the machine learning algorithm through corresponding updates to the memory 173B”, paragraph [0263], “training under the fourth step 1400 of the machine learning workflow 1000 may be used in order to allow the model to adapt to new, changing data… With supervised learning, the training data set 1610 provides a set of examples used to fit the parameters through weighting”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include creating profiles for a plurality of users to create training data sets to be used to train a machine learning classifier as taught by Sobol within the method of monitoring user 

	Regarding (Previously presented) claim 2, Rhee and Sobol teaches the limitations of claim 1, and further teaches wherein the information includes at least one of the user's respiratory symptoms, disease states, disease trends over time, location, age, compliance with a treatment plan or triggers (Rhee: paragraph [0035], “detection of trends identifying the timing and distribution of asthma symptom activity during day and nighttime”, paragraph [0045], “multi-modal monitoring of an individual, specifically the identification of wheezing and cough from their breath sounds and measuring the level of the patient's motion and activity… enable tracking of asthma symptoms over time”, paragraphs [0049]-[0050], “the long-term monitoring of a patient can enable recognition of deteriorating asthma symptoms… age-specific parameters of asthma symptoms… a more sensitive measure of asthma symptoms reflecting age differences”, paragraph [0087], “allows the user to indicate that they have just self-administered a dose of asthma medication”. Also see paragraphs [0033]-[0034], [0051], [0084]; Sobol: paragraph [0350]. The Examiner notes wheezing and coughing are both asthma (respiratory) symptoms, and applicant’s specification paragraphs [0005] and [00133], describes both of these as symptoms to be monitored).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 4, Rhee and Sobol teaches the limitations of claim 1, and further teaches wherein at least one category includes users who share weak or strong compliance to medical treatment, users having a same postal code or users with similar symptoms, or other hidden categories discovered by a network (Rhee: paragraph [0048], “differentiate between asthma patients and the healthy group by effectively detecting the frequency (Hz) of wheezes”. Also see, paragraphs [0016], [0027], [0051]-[0052], [0053]; Sobol: paragraph [0240], “a feature space in two dimensions may be represented through the two axes of a common x-y graph, while additional representations along a third axis (for example, the z-axis) may be made to correspond to outputs, such as those of one of more hidden layers in a neural network in order to define a feature space in three (or more) dimensions in a manner analogous to a tensor”, paragraph [0295], “The graphic-based structure of CRF models, with its feature extraction-based observational sequences (as input) and hidden states (as to-be-determined output)”, paragraph [0343], “the data may be used in comparison against baseline data 1700… from known norms of the patient or a similarly-situated group of patients with similar demographic or health condition attributes”, paragraph [0347], “an inquiry into whether the person P is willing or able to comply 8400 with medication-taking protocols can be pursued”. Also see, paragraphs [0031], [0166], [0223], [0227], [0230]-[0231], [0235], [0261], [0265], [0270], [0355]. The Examiner interprets the categories the users are categorized into is based off of a clustering algorithm for categorization where the features categorize the users based on similar symptoms as well as hidden layers in a neural network approach, further Conditional Random Field (CRF) probabilistic modeling can be used in conjunction with the models to output a hidden state as categorization).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Preseneted) claim 7, Rhee and Sobol teaches the limitations of claim 1, and further teaches further comprising recommending, using the one or more processors, one or more actions for the particular user from one or more sets of actions for the one or more categories (Rhee: paragraph [0049], “automatically send out signals (alarm) to patients so that appropriate and timely intervention can be initiated by either the patients or health care providers”, paragraph [0084], “providing user feedback via a graphical display as well as an alarm to the user when symptom severity reaches a preset level so that patients can take appropriate management actions”. Also see, paragraphs [0012], [0045], [0051], [0088]; Sobol: paragraph [0234], “the ordered sequence may be used to perform its own autonomous diagnosis without human intervention ... this ordered sequence may be used to perform an action plan so that it can provide guidance on changes in medication dosages, changes in dietary or activity protocols, changes in occupational or physical therapy plans or the like", paragraph [0239], "output of the analysis is provided ... the results of the analysis that are associated with such output may be stored in memory 173B, as well as provided in transient, real-time to a display, audio device, graphical user interface (GUI)”. Also see, paragraphs [0246], [0359]), 
--wherein the set of actions includes at least one of guidance on medications, treatment plans, or trigger avoidance (Rhee: paragraph [0012], “self-management actions (e.g., taking medications, avoiding triggers, communicating with clinicians)”, paragraph [0049], “a capacity to bring about patient behavior changes such as avoiding triggers and adjusting medications”. Also see, paragraph [0012], [0045], [0051], [0049], [0084], [0088]; Sobol: paragraph [0234], “this ordered sequence may be used to perform an action plan so that it can provide guidance on changes in medication dosages, changes in dietary or activity protocols, changes in occupational or physical therapy plans or the like”. Also see, paragraphs [0246], [0340], [0342], [0347], [0350]-[0351], [0356]-[0359]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 8, Rhee and Sobol teaches the limitations of claim 1, and further teaches obtaining a set of feature vectors for each  of the plurality of users user over the period of time (Sobol: Figure 6, element 1300, paragraph [0117], “continuous monitoring, as well as the ability to be scaled-up to allow the monitoring and analysis of large groups of individual wearers… the temporal nature of the collected data-coupled with using various data-gathering modalities for such data collection and other determination allows increased contextual insight”, paragraphs [0161]-[0163], “the data that is being input to, manipulated by or output from the wearable electronic device 100 (including the data acquired by the various sensors 121), as well as any data that is operated upon by such a machine learning classification model, may be stored in memory 173B as data structures or related contents in the form of arrays (including vectors as their one-dimensional tensor variant, matrices as their two-dimensional tensor variant and tabbed matrices as three-dimensional and subsequent n-dimensional variants such as so-called notebook tabs), link lists, stacks, queues, tree structures, graphs, or the like”, paragraphs [0234]-[0235], “an ordered sequence of operations performed on the LEAP data acquired… a feature extraction (third) step 1300 of derived values which may include placing the data into the previous-mentioned feature vector or related form”); 
--predicting, using a pre-trained Long Short-Term Memory (LSTM) network or Gated Recurrent Unit (GRU) network with the set of feature vectors as input, a disease or disease state of the particular user (Rhee: paragraph [0052], “discriminate between alternative states (e.g., analysis of the LEAP data may convert such data into clinically-relevant predictions… determine whether a person P to whom the wearable electronic device 100 is attached is at risk of an adverse health condition… to automate the building of data-driven clinical decision-making models… Particular examples of unsupervised learning may include… recurrent variants which may be further grouped into, among others, perceptrons, sequential/recurrent, long short-term memory (LSTM)”, paragraphs [0234], “a model use (fifth) step 1500 with which to operate the trained machine learning model on some or all of the acquired LEAP data… the ordered sequence may be used to perform its own autonomous diagnosis without human intervention”, paragraph [0240], “determination or prediction of the health condition”, paragraph [0316], “an LSTM may be used to predict future elements of a given sequence based at least in part on such historical information”. Also see, paragraph [0259], [0263], [0270]); and 
--recommending one or more actions to the particular user to prevent or lower a probability of the particular user being in the predicted diseased state in the future (Rhee: paragraphs [0012], [0045], [0049], [0051], [0084], [0088]; Sobol: paragraphs [0222], “compute the probabilities of imminent adverse health conditions of the person P from whom the wearable electronic device 100 is acquiring data”, paragraph [0246], “determine whether a person P from which the data is being collected is at risk of developing an adverse medical condition that could be meliorated through an early intervention action plan… the data collected by the wearable electronic device 100 and processed either on the wearable electronic device 100 or other parts of the system 1 or cloud 500 may be used in a proactive way”, provide additional proactive insights into the health of a patient or other individual from whom data is being gathered”, paragraph [0299], “the LEAP data may help to identify acute or crisis stages early in their development to allow proactive rather than reactive intervention”. Also see, paragraphs [0234], [0239], [0340], [0347], [0350]-[0351], [0356]-[0359]. The Examiner interprets a recommended proactive plan is used to prevent the onset of the predicted disease).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 9, Rhee and Sobol teaches the limitations of claim 8, and further teaches wherein the LSTM network or GRU network is trained as a sequence-to-sequence network using a particular feature vector of the set of feature vectors at each timestamp in the past and the disease states in the past as input to the LSTM network or GRU network, and the user's disease state from present time as an output (Rhee: Figures 6-7, paragraph [0078], [0081]-[0085]; Sobol: paragraph [0168], “the acquired data-which is received in raw form-may subsequently be labeled in order to correlate it to one of the LEAP data categories. Such labeled data may then correspond to an event that may be further grouped according to time, date, type of sensor or the like that may be stored in memory 173B. In one form, the events being stored in memory 173B may be in feature vector form”, paragraph [0259]-[0261], “the neural network 2000 may be a recurrent neural network (RNN) such as the previously-discussed LSTM… allow information to persist, as well as to take advantage of the time series nature of the acquired LEAP data… perform forecasting or prediction of time series events… an expanded feedforward network through the inclusion of a recurrent loop, one or more state variables or the like… utilize memory to store information about previous states”, paragraph [0263], “build a machine learning model for predicting health conditions about a patient or group of patients comes from the presently-acquired data 1600 from the LEAP data… already-known paired inputs and outputs form the training data set 1610, and in one particular form may be labeled in a vector”, paragraph [0316], “time series-based feedforward neural networks (such as the previously-discussed LSTM networks that are part of a recurrent deep neural network… predict upcoming conditions based on previous-in-time (that is to say, temporal) data… an LSTM may be used to predict future elements of a given sequence based at least in part on such historical information”. The Examiner notes the LSTM is a feedforward neural network which is a sequence to sequence network, and is trained on historical data that is time-stamped and paired with the known output (disease state) in a feature vector and used to train the model to predict current disease state).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 10, Rhee and Sobol teaches the limitations of claim 9, and further teaches wherein the feature vector includes information comprising at least one of the particular user's symptoms, weather information or compliance by the particular user with a medical treatment plan corresponding to a timestamp (Sobol: Figure 6, paragraphs [0167]-[0168], “environmental data may include those configured to acquire temperature, ambient pressure, humidity, carbon monoxide, carbon dioxide, smoke or the like… physiological data may include those configured to acquire heart rate, breathing rate, glucose, blood pressure, cardiac activity, temperature, oxygen saturation, smells (such as total volatile organic events being stored in memory 173B may be in feature vector form”, paragraph [0227], “correlating the LEAP data to symptoms that in turn may be related to a particular disease or medical condition”. Also see, paragraphs [0002], [0015], [0017], [0052]-[0054], [0221], [0244], [0263], [0302]-[0303], [0347]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 11:
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.


Regarding (Previously Presented) claim 12:
Claim(s) 12 is/are analogous to Claim(s) 2, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Regarding (Original) claim 14:
Claim(s) 14 is/are analogous to Claim(s) 4, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Regarding (Original) claim 15, Rhee and Sobol teaches the limitations of claim 11, and further teaches wherein the profiles are updated over time (Rhee: paragraph [0081], “the capability of learning the particular capabilities of the individual using the device allows improved accuracy it determining whether a given condition of wheezing and coughing is serious or simply represents this individual's response to a given level of activity. The ability to establish a personal baseline and to adjust threshold values in relation to this baseline”, paragraph [0084], “provide historical summaries of symptoms to enable users and clinicians to monitor long-term trends of symptoms”. Also see, paragraphs [0045], [0085]; Sobol: Figure 10A-B, paragraph [0028], “Data structures are made to correspond to various nodes of a machine learning model”, paragraph [0127], “an online-based approach lets a user manage, configure and update BLE beacons 200 and their profiles”, paragraphs [0234]-[0235], “diagnosis and the ensuing action plan could qualify as personalized medicine and related individualized-profile clinical decision-making… define a behavioral profile so that the individual's daily activities are known… any or all forms of data may be expressed as a vector V, array A or multidimensional array (that is to say, tensor T) in order to be in appropriate feature vector form for subsequent use of the independent LEAP data”, paragraph [0244], “feature construction may be achieved by adding features to those feature vectors that have been previously generated”. Also see, paragraphs [0117], [0163], [0213], [0227], [0231], [0247]-[0250], [0243]-[0244] [0270]. The Examiner notes both references teach continuous monitoring, further Rhee shows the summaries being updated with new acquired data, and Sobol shows the structured data (vectors) representing the patient profiles having new features from new data added).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Currently Amended) claim 16, Rhee and Sobol teaches the limitations of claim 11, and further teaches wherein the one or more categories are updated periodically and each category contains a different set of user profiles (Rhee: paragraphs [0045], [0081]-[0085]; Sobol: paragraph [0163], “perform a classification, regression or clustering-based model or analysis, as well as to update the state of the machine learning algorithm through corresponding updates to the memory 173B”, paragraph [0227], “permits the model to adapt to new data, as well as to ignore data that may no longer be relevant, which in turn permits the hypothesis to grow in complexity as the amount or nature of the acquired data grows… finding a majority class among the various items and then returning the majority class as the prediction for the class of the particular data point”, paragraph [0235], “grouping the acquired data (from… lookup table based on known prior data of a particular patient or group of patients with similar health demographics)… segmenting the data into several different groups”, paragraphs [0243]-[0244], “a new model may be generated with the same algorithm with different data”, paragraph [0248], “the inclusion of a new feature… provides additional input data with which to conduct even more detailed machine learning analysis”. Also see, paragraph [0166], [0230]-[0231], [0240], [0250]-[0252], [0259], [0263], [0265], [0270], [0295], [0343]. The Examiner interprets that the categories in the classification/clustering are updated as the feature vectors representing the profiles are updated over time, in particular noting the addition of new data to the profiles (vectors) would have the model produce new hidden categories).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Previously Presented) claim 17:
Claim(s) 17 is/are analogous to Claim(s) 7, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Regarding (Previously Presented) claim 18:
Claim(s) 18 is/are analogous to Claim(s) 8, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

Regarding (Previously Presented) claim 19:
Claim(s) 19 is/are analogous to Claim(s) 9, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

Regarding (Previously Presented) claim 20:
Claim(s) 20 is/are analogous to Claim(s) 10, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 10.

Regarding (Previously Presented) claim 21, Rhee and Sobol teaches the limitations of claim 11, and further teaches wherein supervised or unsupervised clustering methods are used to find patterns that cluster the plurality of users into the one or more categories (Rhee: paragraph [0045], “determine individual circadian patterns of asthma symptoms and to program the device to what is considered normal for the person based upon their past data”, paragraph [0053], “determining that the output values and patterns clearly and effectively differentiate the asthma group from the control group”; Sobol: paragraph [0222], “a model may be unsupervised in that K-means clustering… unsupervised learning can be viewed colloquially as finding patterns or structure in the acquired data without understanding it”, paragraphs [0230]-[0232], “a clustering approach… where similarity or differences of such activity over time may be ascertained and then correlated to changes in patient behavior and patterns”. Also see, paragraph [0260], [0273]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously presented) claim 22, Rhee and Sobol teaches the limitations of claim 21, and further teaches wherein the clusters are updated over time as new features and data become available (Rhee: paragraphs [0081]-[0085]; Sobol: paragraphs [0243]-[0244], “a new model may be generated with the same algorithm with different data… feature construction may be achieved by adding features to those feature vectors that have been previously generated”, paragraphs [0247]-[0248], “readily accommodate new forms of, or relative weighting to, the input data, including those forms of data that represent varying degrees of activity granularity or detail… the inclusion of a new feature… provides additional input data with which to conduct even more detailed machine learning analysis”, paragraph [0250], “multiple hidden layers 2200 may be used in order to perform increasingly complex analyses through regular updates of the neural network model by using some labeled data and even more unlabeled data”. Also see, paragraph [0166], [0227], [0235], [0263]-[0265]. The Examiner interprets the clusters in the clustering algorithm are updated with the inclusion of new data in the data used to establish clustering of the features).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 23, Rhee and Sobol teaches the limitations of claim 21, and further teaches wherein the plurality of users get assigned a new cluster or clusters and receive a more personalized set of actions over time (Rhee: paragraphs [0035], paragraph [0081], “the capability of learning the particular capabilities of the individual using the device allows improved accuracy it determining whether a given condition of wheezing and coughing is serious or simply represents this individual's response to a given level of activity. The ability to establish a personal baseline and to adjust threshold values in relation to this baseline”, paragraph [0084]-[0085], “use of longitudinal data to establish normal levels for each individual”; Sobol: paragraphs [0163]-[0166], “baseline data may include known inter-patient or intra-patient activity that is taken from previous activity signatures that are stored in memory 173B; such data may be either acquired through prior operation of the sensors 121 or taken from a historical record such as contained within a lookup table or the like”, paragraphs [0234]-[0235], “diagnosis and the ensuing action plan could qualify as personalized medicine and related individualized-profile clinical decision-making… define a behavioral profile so that the individual's daily activities are known… any or all forms of data may be expressed as a vector V, array A or multidimensional array (that is to say, tensor T) in order to be in appropriate feature vector form for subsequent use of the independent LEAP data”, paragraph [0250], “regular updates of the neural network model by using some labeled data and even more unlabeled data”. Also see paragraphs [0033], [0117], [0227]-[0229], [0240], [0243]-[0244], [0246]-[0247], [0250], [0261]-[0263], [0340], [0342], [0347], [0350]-[0351], [0356]-[0359]. The Examiner interprets that as data are added to the patients profile (vector) the models are updated (the clusters) and the recommended actions are also updated as they are determined in a preventative way based off the user’s past information learned over time).


Regarding (Previously presented) claim 24, Rhee and Sobol teaches the limitations of claim 23, and further teaches wherein the clusters are updated by adapting the parameters from one or more layers of a previously trained model using new data (Sobol: paragraphs [0243]-[0244], “a new model may be generated with the same algorithm with different data… feature construction may be achieved by adding features to those feature vectors that have been previously generated”, paragraphs [0247]-[0248], “readily accommodate new forms of, or relative weighting to, the input data, including those forms of data that represent varying degrees of activity granularity or detail… the inclusion of a new feature… provides additional input data with which to conduct even more detailed machine learning analysis”. Also see, paragraphs [0227]-[0231], [0240], [0250], [0259]-[0261], [0300]-[0303], [0316]. The Examiner interprets as the new stream data is received it updates the profiles (vectors) of the user to restrain the models (clusters)).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 25, Rhee and Sobol teaches the limitations of claim 9, and further teaches wherein one or more features from a timestamp that are not available are replaced by the user's most recent value for that feature or left blank (Sobol: paragraph [0237], “the data may have missing values, in which either zero-value or interpolated mean value placeholders may be inserted into the respective column of the matrix”. Also see, paragraphs [0227]. The Examiner interprets this is data imputation, and left blank corresponds to use of a zero value).


Regarding (Previously Presented) claim 26, Rhee and Sobol teaches the limitations of claim 8, and further teaches wherein a probability of the user's future disease state is predicted based on available past, present, and future feature prediction (Rhee: Abstract, “predict future respiratory events”, paragraph [0035], “enable the detection of trends identifying the timing and distribution of asthma symptom activity during day and nighttime”; Sobol: paragraph [0151], “predict in advance of-rather than react after the onset of-deleterious changes in the health of the patient”, paragraphs [0222], “compute the probabilities of imminent adverse health conditions of the person P from whom the wearable electronic device 100 is acquiring data”, paragraphs [0259]-[0261], “take advantage of the time series nature of the acquired LEAP data and the associated need to predict arbitrary future location, activities or behaviors… perform forecasting or prediction of time series events… an expanded feedforward network through the inclusion of a recurrent loop, one or more state variables or the like… utilize memory to store information about previous states”, paragraph [0300], “LEAP data, both historical and present (i.e. real-time) may be used for some or all forms of data analysis, including to build and test a machine learning model, while real-time or presently-acquired LEAP data may be operated upon by the model in order to perform one or more of CDS, diagnosis or the like” Also see, paragraphs [0044]-[0045], [0161]-[0163], [0218]-[0219], [0227], [0234]-[0236], [0244], [0247]-[0248], [0257], [0263]-[0266], [0270], [0283], [0300]-[0303], [0346]. The Examiner interprets a probability can be predicted for a health condition using the machine learning model, using the past and present features to generate predictions on future features and can use these to generate a probability).


Regarding (Previously Presented) claim 27, Rhee and Sobol teaches the limitations of claim 26, and further teaches wherein a set of future actions is recommended to the user by assigning values to a future feature vector that reduces the probability of the particular user's future disease state (Sobol: paragraphs [0222]-[0223], “compute the probabilities of imminent adverse health conditions of the person P from whom the wearable electronic device 100 is acquiring data”, paragraphs [0234]-[0235], “the ordered sequence may be used to perform its own autonomous diagnosis without human intervention… this ordered sequence may be used to perform an action plan so that it can provide guidance on changes in medication dosages, changes in dietary or activity protocols, changes in occupational or physical therapy plans or the like… ensuing action plan could qualify as personalized medicine and related individualized-profile clinical decision-making”, paragraph [0246], “determine whether a person P from which the data is being collected is at risk of developing an adverse medical condition that could be meliorated through an early intervention action plan… the data collected by the wearable electronic device 100 and processed either on the wearable electronic device 100 or other parts of the system 1 or cloud 500 may be used in a proactive way”, paragraphs [0259]-[0261], “perform forecasting or prediction of time series events”, paragraph [0359], “the use of one or more of the machine learning models as discussed herein and that are acting upon the LEAP data acquired from the wearable electronic device 100 may also help with predictive analytics in order to understand what change in health condition event is likely to happen, as well as  prescriptive analytics in order to form an action plan to mitigate or prevent any adverse changes in patient health”. The Examiner interprets as the action plan is 
The motivation to combine is the same as in claim 1, incorporated herein.

Response to Arguments
Applicant’s arguments filed 05 August 2021 have been fully considered but are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 05 August 2021.

Rejections under 35 U.S.C § 112
Regarding the rejection of claims 1-2, 4, 7-12 and 14-27, in view of the amendments the rejection has been removed.

Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-2, 4, 7-12, and 14-27, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that the Examiner's interpretation of what constitutes organizing human activity is overbroad… contrary to the Examiner's contention, those with ordinary skill in the art would not consider the claim to be merely recommending actions for a user based on categorization on a generated profile at least because such a broad interpretation of the claim terms is not consistent with the claim language itself or use of the claim terms in the specification and drawings… the USPTO is just guidance, .

The Examiner respectfully disagrees.
	It is respectfully submitted the claims as a whole are directed toward organization of patient data to provide a prediction for the patient, which is organization of how the patient will interact with the data and generic computer components, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the "certain methods of organizing human activity” grouping”. Therefore the claim is directed toward an abstract idea.
	With respect to providing a method of treating a patient, the claim does not recite any treatment, and definitely not a particular treatment. In particular, the claim at best provides a prediction of a symptom, and does not generate a treatment for the symptom, nor does it apply the treatment. The Examiner notes in Endo and Vanda the claims recite a practical application of the abstract idea as they provide a particular treatment. Therefore unlike Applicant’s claims, which does not recite a particular treatment, the Endo and Vanda claims provided a practical application of the abstract idea. The Examiner suggests looking at pages 13-15 of “October 2019 Update: Subject Matter Eligibility”, for how a particular treatment can provide a practical application.

Applicant further argues:
With respect to claim 1 (and all the claims rejected under 101), the recited subject matter recited improves upon the field of respiratory health monitoring by using multiple stages of machine learning 

The Examiner respectfully disagrees.
	It is respectfully submitted the claims do not provide a technical solution to a technical problem, at best paragraph [00125] of Applicant’s specification describes improvements in doctors providing care to their patients in monitoring patient symptoms, which is not a technical problem. The claims may improve upon the abstract idea of organization of patient data in providing a prediction of symptoms, but the Examiner notes an improved abstract idea is still an abstract idea.
	Additionally, the classifier is not claimed as a machine learning model, the broadest reasonable interpretation of the classifier is any algorithm or program implemented by a generic off-the-shelf processor, which is not a particular machine, and is not an additional element. The Examiner further notes a particular machine is not a stand-alone test for eligibility, see MPEP 2106.05(b). As the classifier as claimed is only used to organize the data to make a prediction it is part of the abstract idea, and cannot provide a practical application. The Examiner suggest looking at example 39 of the 2019 PEG, to see how a machine learning algorithm can provide a practical application.
	With respect to Enfish and Amdocs the claims provided improvements in the functionality of the computer or provided a technical solution to a technical problem defined by their Enfish and Amdocs the pending claims do not improve the functionality of the computer, nor do they provide a technical solution to a technical problem described in the specification. Therefore the argument is unpersuasive.
	The Examiner suggests explicitly clarifying that both the symptom classifier and the personalized symptom classifier are machine learning models, and incorporating the details (i.e., feature vectors, LSTM/GRU) of dependent claims 8 and 18 into their respective independent claims, in combination with further defining via the steps of training of both the symptom classifier and personalized symptom classifier as machine learning models with more detail to how they are trained/adapted/updated, as a possible way to overcome the 101 rejection.

Rejections under 35 U.S.C § 103
Regarding claims 1-2, 4, 7-12, and 14-27, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Rather, all of the paragraphs cited by the Examiner describe various machine learning techniques performed on data collected from a specific wearable device, but there is no disclosure or suggestion of building a dataset of data from user profiles assigned to categories using such machine learning techniques, and then training and adapting a personalized classifier for the category using the dataset..

The Examiner respectfully disagrees.
	It is respectfully submitted that the combination of Rhee and Sobol teach the argued limitation of the claims as they are currently drafted under the broadest reasonable interpretation. In particular Sobol teaches constructing a training data set for both healthy patients and patients with a health condition (i.e., for each category), by extracting features from patients that are 
	In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re 
	(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626